

 SJ 38 ENR: Providing for congressional disapproval of the proposed export to the Kingdom of Saudi Arabia and the United Kingdom of Great Britain and Northern Ireland of certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. J. RES. 38IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed export to the Kingdom of Saudi Arabia and the United Kingdom of
			 Great Britain and Northern Ireland of certain defense articles and
 services.That the issuance of an export license with respect to the following proposed exports to the Kingdom of Saudi Arabia and the United Kingdom of Great Britain and Northern Ireland is prohibited:(1)The transfer of the following defense articles, including services and technical data, described in Executive Communication 1422 (EC–1422) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposed transfer of defense articles, defense services, and technical data to support the manufacture of the Aurora Fuzing System for the Paveway IV Precision Guided Bomb Program.Speaker of the House of RepresentativesVice President of the United States and President of the Senate